DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, in part, “a navigation device storing a map that relates to a route on which the host vehicle is traveling, and configured to continuously determine a vehicle location which refers to a location of the host vehicle, and to generate road condition information that includes a maximum speed limit and a lane width of a current lane, which is a lane in which the host vehicle is currently located, wherein the map includes information of each lane of each road; a traffic flow sensor device configured to detect velocities of vehicles in an adjacent lane that is a lane next to the current lane and that has a same lane direction as the current lane; and a computer device coupled to the vehicle sensor device, the obstacle sensor device, the navigation device and the traffic flow sensor device, and storing a current trajectory for the host vehicle; said method being implemented by the computer device, and comprising, for a detected obstacle, which is an obstacle detected by the obstacle sensor device within the predetermined distance of the host vehicle: A) determining whether a first predetermined condition is satisfied at a current time point, wherein the first predetermined condition is related to the vehicle information, the vehicle location and the obstacle information piece generated for the detected obstacle; B) upon determining that the first predetermined condition is not satisfied, determining 
Independent claim 9 recites similar limitations.
The prior art does not disclose or render obvious the above-noted limitations of independent claims 1 and 9.

Jeon (United States Patent Application Publication No. US 2021/0101589 A1) generally teaches a vehicle and method for collision avoidance (see Abstract). Jeon teaches determining if a first condition is satisfied at a current time point based on vehicle information, vehicle location, and obstacle information (step 1100; see [0055]-[0066], [0075], and [0086]-[0093]). Jeon teaches that if the first condition is not satisfied (NO at step 1100; see Figure 3), it is determined if a second predetermined condition is satisfied at the current time point (steps S1300-1342). Jeon teaches that the second predetermined condition is based on the vehicle information, the vehicle location, obstacle information, and velocities of vehicles in the adjacent lane (see [0092]-[0108]). 
However, Jeon does not teach that the second condition is related to “the road condition information”, wherein the road condition information “includes a maximum speed limit and a lane width of a current lane”, as claimed in claims 1 and 9. 
Additionally, Jeon does not expressly teach that the computer device stores a “current trajectory for the host vehicle” and that “upon determining that the second predetermined condition is 1331, 1341, and 1342), but does not teach the trajectory is “based on the vehicle information, the vehicle location, the obstacle information piece generated for the detected obstacle and the road condition information that correspond to the current time point”, as noted above. Furthermore, as Jeon does not store a current trajectory for the host vehicle, the current trajectory cannot be “updated”.

These differences between the claimed invention of claims 1 and 9 and the teachings of Jeon are not rendered obvious by any of the additionally cited prior art. Accordingly, claims 1 and 9 are allowed over the prior art.

Claims 2-8 and 10-16 are allowed based upon their dependency from claims 1 and 9, respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lewandowski et al. (US 2020/0384964 A1) generally teaches:
A system includes a computer having a processor and a memory storing instructions executable by the processor to determine a braking distance based on a gap distance between a primary vehicle and a second vehicle in an adjacent lane, and based on a speed of the second vehicle in the adjacent lane. The instructions include instructions to actuate a braking system of the primary vehicle when the primary vehicle is the braking distance from a third vehicle in a same lane as the primary vehicle.

Kwon (US 2019/0329762 A1) generally teaches:
The present disclosure provides a vehicle collision avoidance control device including: at least one first sensor configured to sense a first direction of a driver vehicle and to sense a first target vehicle in the first direction of the driver vehicle; at least one second sensor configured to sense a second direction that is opposite to the first direction of the driver vehicle and to sense a second target vehicle in the second direction of the driver vehicle; and a controller configured to output a vehicle control signal at least partially on the basis of processing of the first sensor and the second sensor, wherein the controller is configured to generate a primary vehicle control signal for avoiding a primary collision when a primary collision with the first target vehicle is predicted according to a first direction sensing result by the at least one first sensor, to modify the primary vehicle control signal into a secondary vehicle control signal on the basis of a result of sensing the second target vehicle by the at least one second sensor, and to output the secondary vehicle control signal.



Kim (US 2019/0276013 A1) generally teaches:
Disclosed are an apparatus and a method for controlling vehicle collision avoidance. The apparatus includes: a warning signal receiver configured to receive an emergency braking warning signal for a forward collision of a host vehicle; a traveling environment detector configured to detect object information, road information, and space information pertaining to areas in front of, to the side of, and in back of the host vehicle when the warning signal is received; an emergency braking determiner configured to determine whether a risk of a forward collision of the host vehicle is larger than or equal to a first threshold value when the warning signal is received; an avoidance area determiner configured to search for drivable lanes of the host vehicle and one or more candidate areas in the space according to the determined risk of the forward collision, calculate a score of each of the candidate areas, determine an avoidance area, and set an avoidance path for the avoidance area; and a control signal output unit configured to output steering and speed control signals for moving the host vehicle to the avoidance area along the avoidance path.

Kim (US 2019/0180629 A1) generally teaches:
A platooning control apparatus is based on active collision avoidance control, a system including the same, and a method thereof. The platooning control apparatus includes a collision avoidance determining unit configured to, when a host vehicle is one of one or more following vehicles while a leading vehicle and the following vehicles platoon, determine whether it is possible to avoid collision of the host vehicle according to whether the host vehicle collides with a front vehicle. The front vehicle may be the leading vehicle or another following vehicle. The collision avoidance determining unit is also configured to determine whether longitudinal collision of the host vehicle is avoided when the leading vehicle is fully longitudinally braked.

Chen et al. (US 9517755 B1) generally teaches:
An autonomous braking system includes a detecting module, a tracing module, a collision path prediction module, a memory register, a collision time prediction module and a decision module. The detecting module recognizes multiple objects located ahead of a vehicle, and then the tracing module traces the moving objects. The collision path prediction module is used to obtain a possible collision range and a non-collision range. The memory register records the coordinate of the objects located within the possible collision range. When one of the objects moves out of the possible collision range, its data is instantaneously removed from the memory register. The collision time prediction module predicts a collision time between the vehicle and each of the objects. The decision module determines if a brake assist is activated in accordance with the collision time.

Seto et al. (US 7607741 B2) generally teaches:
When it is judged that a possible collision of the own vehicle with a preceding vehicle is avoidable by operation of either one of the brake pedal and steering wheel, a first grade braking force is automatically produced. While, when it is judged that the possible collision is unavoidable by operation of either of the brake pedal and steering wheel, a second grade braking force is automatically produced, which is greater than the first grade braking force.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669